Citation Nr: 0331234	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The service department has certified that the veteran had 
two periods of active duty in the U.S. Navy.  His first 
period of service was from May 1960 to May 1964, and ended 
with an honorable discharge.  His second period of service 
was from August 1964 to November 1966, and ended with a 
discharge under other than honorable conditions.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the veteran lacks basic eligibility for non-service-
connected disability pension.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In August 2002 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that the veteran appeared for a personal 
hearing before a local Hearing Officer at the RO in December 
2001.  A transcript is of record.  


FINDINGS OF FACT

1.  The veteran's active honorable service extended from May 
6, 1960, to May 15, 1964, he did not serve in the Republic 
of Vietnam, and he did not have active honorable military, 
naval, or air service during a period of war.

2.  The veteran had a second period of active service, from 
August 6, 1964, to November 17, 1966, which ended with a 
discharge under other than honorable conditions, based upon 
the veteran's unauthorized absence from duty for more than 
one year.



CONCLUSIONS OF LAW

1.  The veteran's period of honorable active duty during 
peacetime does not meet the basic eligibility requirements 
for entitlement to a permanent and total disability rating 
for pension purposes.  38 U.S.C.A. §§ 101(29), 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2003).

2.  The character of the veteran's discharge from his second 
period of active duty is a bar to the award of VA benefits.  
38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. §§ 3.12 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify and 
assist a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking a permanent and 
total rating for purposes of entitlement to non-service-
connected disability pension, the Board does not reach the 
issue of the veteran's degree of disability in this appeal.  
The matter of whether he is basically eligible to receive 
pension is currently before the Board.  Unlike many 
questions subject to appellate review, the issue of whether 
the appellant has basic eligibility for non-service-
connected pension has, by its very nature, an extremely 
narrow focus.  We note that this case turns upon a legal 
matter pertaining to the status conferred by the veteran's 
service, and that medical records, examination reports, and 
the like are not pertinent to the present decision.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the 
claimant is not entitled to the benefit as a matter of law.  
38 C.F.R § 3.159(d).  In fact, the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the CAVC) has 
held, in another case wherein the issue was whether the 
veteran had qualifying service for pension purposes, that 
"because the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002) citing Smith v. Gober, 14 Vet. App. 227 (2000) 
(holding that VCAA did not affect Federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1284 (Fed. Cir. 2002).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Consequently, the Board 
concludes that there is no further action needed under the 
VCAA.

Moreover, the Board notes that the RO, in the July 2002 
statement of the case and the March 2003 supplemental 
statement of the case, set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  

II.  Factual Background

The veteran filed his original VA Form 21-526, Veteran's 
Application for Compensation or Pension, in April 1999.  He 
completed those portions of the application form indicating 
that he was seeking non-service-connected disability pension 
benefits, and listed his qualifying service as extending 
from May 6, 1960, to May 15, 1964.

The veteran's Report of Transfer or Discharge (DD Form 214) 
confirms that he had active duty in the U.S. Navy from May 
1960 to May 1964, and received a discharge characterized as 
"honorable".  There are no awards, decorations, or other 
indications that he served in the Republic of Vietnam.

A subsequent discharge document, NAVPERS-601-14, reflects 
that the veteran had re-enlisted in the Navy on August 6, 
1964, and was administratively discharged, without court 
martial, on November 17, 1966, on the ground of prolonged 
unauthorized absence of one year or more.  The character of 
discharge was "undesirable".  Accompanying documents show 
that the veteran had gone absent from duty in November 1964 
and was declared a deserter in December 1964.  In October 
1966, his parents requested an undesirable discharge on his 
behalf., and such action was effected by the Navy.

An Administrative Decision rendered by the RO in November 
1999 is of record.  Therein, it was determined that the 
character and conditions of the veteran's discharge from his 
second period of active duty constitute a bar to VA benefits 
under 38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12.

At his hearing before an RO Hearing Officer in December 
2001, the veteran did not in any way contest VA's 
characterization of his second period of active duty as 
having been terminated under conditions barring benefits.  
He testified, in essence, that he served aboard a Navy 
submarine with the U.S. Pacific Fleet during the winter of 
1963, conducting surveillance of Russian and other 
submarines in the waters off the coast of Vietnam.  He 
submitted records of that duty.  The Hearing Officer pointed 
out that the proffered documentation did not indicate that 
the veteran's vessel was ever actually ashore in Vietnam.  
The veteran replied that his vessel had "remained underwater 
for 66 days as we patrolled the area in the Vietnam waters.  
Thus, I have qualifying service for pension purposes."

The RO has received numerous documents from the service 
department confirming the veteran's duty on a submarine in 
the Southeast Asia region.  None, however, shows that the 
veteran or his vessel went ashore in Vietnam.

III.  Analysis

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities that are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2003).

The law recognizes as Vietnam era wartime service the period 
from February 28, 1961, to May 7, 1975, for veterans who 
served in the Republic of Vietnam during that time period; 
and from August 5, 1964, to May 7, 1975, for all other 
veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2.  

As discussed above, the veteran's only active duty during 
the Vietnam era, as defined by law for individuals who did 
not serve in the Republic of Vietnam, ended in an 
undesirable discharge due to extended unauthorized absence 
from duty of more than one year.  Under 38 U.S.C.A. § 
5303(a) and 38 C.F.R. §§ 3.12, a person who was discharged 
under other than honorable conditions for continued absence 
without authority for 180 days or more shall be barred from 
receiving VA benefits based upon that period of service.  
The veteran has not in any way contested VA's determination 
that he lacks basic eligibility for VA benefits based upon 
his service from August 1964 to November 1966.

Turning to the veteran's period of honorable active service, 
his DD Form 214 shows that he had active duty from May 1960 
to May 1964.  Thus, he would qualify for pension eligibility 
only if he had served in Vietnam after February 28, 1961.

As defined by law, "service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  The VA General Counsel has 
determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served 
therein) requires that an individual actually have been 
present within the boundaries of that country.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying service in 
Vietnam, a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Vietnam, 
without proof of actual duty or visitation in that country, 
does not constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29).  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

To reiterate, there is no documentary evidence of record 
showing that the veteran had service in the Republic of 
Vietnam, despite several requests by the RO and several 
responses from the service department.  The essence of the 
veteran's contentions, as articulated in his substantive 
appeal received in August 2002, is that the vessel on which 
he served in the waters off the coast of Vietnam.  He stated 
therein, "We were located at some distance from the shore, 
but I failed to inform [the Hearing Officer] that we were 
less than three (3) miles from the shore.  It was such a 
perilous mission in the patrol area of the Vietnam waters."

With all due respect for the veteran's honorable service 
from May 1960 to May 1964, neither the locations he has 
described, nor his being submerged in his vessel for 66 days 
in areas off the coast of Vietnam, meet the criteria in law 
for service in the Republic of Vietnam.  In fact, the 
veteran has never asserted that he was in Vietnam.  In 
summary, the veteran did not serve under honorable 
conditions in the active military, naval, or air service 
during a period of war, or in Vietnam during the dates 
specified above, and he is not eligible to receive pension 
benefits under the provisions of 38 U.S.C.A. § 1521.

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for non-service-
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. at 430, the 
CAVC held that, where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.

In this case, the veteran lacks basic legal eligibility for 
non-service-connected pension benefits, due to non-
qualifying service for that specific benefits program.  
Accordingly, entitlement to non-service-connected pension 
benefits is not warranted, and the veteran's claim must be 
denied.


ORDER

Basic eligibility for non-service-connected disability 
pension benefits is not established, and the appeal is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





[VA Form 4597 (June 2003 version) attached]


